DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-42 are pending.
Claims 21-42 are rejected below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28, 35-37, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. PG Pub. 2004/0095237).


As to claim 21, Chen teaches a system for managing power information for generating operating reserves on an electric power grid comprising: a server constructed and configured to communicate Internet Protocol (IP)-based messages with at least one grid element for a multiplicity of service points[0021]; wherein the at least one grid element includes at least one smart thermostat and at least one climate-controlled device[0113, Element 2]; wherein the server creates an energy consumption profile for each of the multiplicity of service points, including an energy consumption pattern for each of the at least one grid element associated with each of the multiplicity of service points[0053]; wherein, during a demand response event, the server sends an energy reduction request to at least one of the multiplicity of service points[0060]; wherein the server is operable to predict customer behaviors based on the energy consumption profile for each of the multiplicity of service points[0062, 0116], and wherein the at least one of the multiplicity of service points where the energy reduction request is sent is determined based on the energy consumption profile for each of the multiplicity of service points[0053].  

As to claim 22, Chen teaches wherein the energy consumption profile includes at least one set point for the at least one climate-controlled device[0087].  

As to claim 23, Chen teaches wherein the energy consumption profile includes variability factors including at least one of outside temperature, sunlight, humidity, wind speed, wind direction, elevation above sea level, orientation of the corresponding service point structure, duty duration and percentage, set point difference, current room temperature, historic room Page 2 of 7Attorney Docket No. 4204-170Application No. 17/122,441 Preliminary Amendment for Application No. 17/122,441 temperature, number of floors, types of construction, color of construction, type of roofing material and color, construction surface of structure, land use, latitude and longitude, relative position to jet stream, quality of power to devices, number of people living in the corresponding service point structure, a number of people using the corresponding service point structure and/or environmental factors[0062, 0069].  

As to claim 24, Chen teaches wherein the server is operable to predict customer behaviors based on the energy consumption profile for each of the multiplicity of service points[0062].  

As to claim 25, Chen teaches wherein the energy consumption pattern is based on at least one energy consumption data, drifts, vacancy times, sleep times, and times during which control events are permitted[0062].  

As to claim 26, Chen teaches wherein the at least one climate-controlled device includes at least one heating, ventilation, and air-conditioning (HVAC) device (element 2).  

As to claim 28, Chen teaches wherein the server generates a supply equivalence value for each of the at least one grid element at each of the multiplicity of service points, and wherein the supply equivalence value is used to determine an energy savings during the demand response event [0097-0098].  

Claim 35 is a combination of claim 21 and 24 and the citations can been seen above.  

  
As to claim 36, Chen teaches wherein the at least one of the multiplicity of service points where the energy reduction request is sent is determined based on the energy consumption profile for each of the multiplicity of service points[0053].  

As to claim 37, Chen teaches wherein the server generates a supply equivalence value for each of the at least one grid element at each of the multiplicity of service points, and wherein the Page 5 of 7Attorney Docket No. 4204-170Application No. 17/122,441 Preliminary Amendment for Application No. 17/122,441 supply equivalence value is used to determine an energy savings during the demand response event[0097-0098].  

As to claim 39, Chen teaches wherein the server is operable to generate a candidate list of service points for the demand response event based on predictions of the customer behaviors based on the energy consumption profile[0053].  

As to claim 40, Chen teaches wherein the at least one climate-controlled device includes at least one heating, ventilation, and air-conditioning (HVAC) device (element 2).

As to claim 41, Chen teaches wherein the energy consumption profile for each of the multiplicity of service points includes an association of the energy consumption pattern with weather data[0116].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Sibert (U.S. PG Pub. 2008/0265799).

Chen teaches most of the claimed invention but does not explicitly teach claim 27. However, this is an obvious variation and is taught by Siebert as follows:

As to claim 27 Siebert teaches wherein the server is operable to identify inefficient devices and defective devices based on the energy consumption profile for each of the multiplicity of service points[0150].  

Therefore, it would have been obvious to one of ordinary skill in the at prior to the
effective filing date of the invention to include the teachings of Siebert into the
system and method of Chen. The motivation to combine is that Siebert teaches
that energy readings produce information about failed or failing device and have another device compensate or request replace [0151].



Claims 29-34, 38 and 38 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Banhegyesi (U.S. PG Pub. 2008/0234957).



As to Claim 29, Chen teaches most of the claimed invention, Banhegyesi further teaches that measuring and verification occurs at the meter [0172-0176] (fig. 29). Claim 38 is similar in nature.


Therefore, it would have been obvious to one of ordinary skill in the at prior to the
effective filing date of the invention to include the teachings of Banhegyesi into the
system and method of Chen. The motivation to combine is that Banhegyesi teaches
that a meter can use verification to ensure that the it meets energy standards [0176].


Claim 30 is a combination of claims 21, 28 and 29 and the citations can be seen above. 

As to claim 31, Chen teaches wherein the server creates an energy consumption profile for each of the multiplicity of service points, including an energy consumption pattern for each of the at least one grid element associated with each of the multiplicity of service points[0053].  

As to claim 32, Chen teaches wherein the at least one of the multiplicity of service points where the energy reduction request is sent is determined based on the energy consumption profile for each of the multiplicity of service points[0053].  

As to claim 33, Chen teaches wherein the energy consumption profile for the at least one smart thermostat includes at least one set point for the at least one climate-controlled device[0087].  

As to claim 42, Chen teaches wherein the energy consumption profile for each of the multiplicity of service points includes an association of the energy consumption pattern with weather data[0116].


Response to Arguments
Applicant's arguments filed 7-7-22 have been fully considered but they are not persuasive. Applicant Argues that Chen does not "wherein the server creates an energy consumption profile for each of the multiplicity of service points, including an energy consumption pattern for each of the at least one grid element associated with each of the multiplicity of service points".  Examiner disagrees; Chen teaches predicting future consumption based on the operations of devices.  This is a consumption for the devices at a consumer’s building.  This allows for devices to correlated with other factors, such as weather, to determine the controlling strategies [0116]. As shown this occurs on the device level.
Applicant goes on to states that Chen "wherein the server creates an energy consumption profile for each of the multiplicity of service points, including an energy consumption pattern for each of the at least one grid element associated with each of the multiplicity of service points"  Examiner disagrees; Chen states  Based on historical data including past performance and monitored performance metrics, an estimated future consumption amount may be predicated for the devices. For example, based on previous winter seasons with similar weather conditions (e.g., temperature, snow storms, rain, humidity, etc.), an estimated energy consumption amount for a heating system may be used to formulate a command message, informational message and/or control signal [0116].  Examiner notes that how a user uses energy or the predications can be considered their behavior. 
Examiner notes that there are no specific arguments for claim 30.  Therefore, the arguments above would apply to that as well. 
All of the claims continue to be rejected and this action is made final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119